Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayaraj (2015/0216618).
	Jayaraj provides a surgical instrument (e.g. surgical pencil) comprising a FRAM storage device for recognizing/detecting the surgical instrument.  See, for example, paragraphs [0092-0093].  Regarding claim 8, the surgical instrument is an applicator for coagulating tissue (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Denen et al (5,400,267) in view of the teaching of Jayaraj (‘618).
Denen et al provides a surgical instrument (10) comprising a storage device (30) for recognizing or detecting the surgical instrument (col. 3, lines 15-35, for example).  Denen et al teach the storage device may be any of a number of memory devices (col. 5, lines 1-42, for example), but fail to expressly disclose the use of a FRAM storage device.
Jayaraj, as addressed above, disclose a similar electrosurgical device with an identification means comprising a memory.  In particular, Jayaraj specifically teach the memory component may be a RAM or EEPROM (similar to Denen et al), or may comprise a FRAM (para. [0093]).
To have provided the Denen et al device with a FRAM storage device for identifying the surgical instrument would have been an obvious modification for one of ordinary skill in the art, particularly since Jayaraj specifically teach that a FRAM storage device is a known alternative to a RAM or EEPROM storage device as suggested by Denen et al.
Regarding claim 2, Denen et al disclose the storage device in a shaft of the device (Figure 1).  Regarding claims 3 and 4, Denen et al alternatively teach the storage device may be located in the cable or a coupling of the cable (Figure 2).  Regarding claim 7, the coupling is a plug (22 – as in Figure 2).  Regarding claims 8 and 9, the device may be a bipolar device for coagulating or ablating tissue (col. 7, line 65 to col. 8, line 3).  Regarding claims 10-12, Denen et al disclose the storage device in/on a housing of the surgical instrument (Figure 1). The housing may also be considered a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Denis et al (2013/0158535), Boudreaux et al (2014/0305988), Charles et al (2015/0173947) and McFarland (2017/0042604) disclose other surgical instrument that employ a FRAM to store information and/or identify the surgical device.  Panescu et al (6,165,169) discloses another surgical device that uses a memory device to identify characteristics of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/November 20, 2021